      Case 3:20-cr-01821-JLS Document 49 Filed 03/10/21 PageID.105 Page 1 of 1




 1
                           UNITED STATES DISTRICT COURT
 2
                        SOUTHERN DISTRICT OF CALIFORNIA
 3
 4
     UNITED STATES OF AMERICA,                )   Case No. 20-CR-01821-JLS
 5
                                              )
 6                    Plaintiff,              )   ORDER CONTINUING
 7                                            )   MOTION HEARING/TRIAL
         vs.                                  )   SETTING
 8                                            )
 9                                            )
     ASHLEY LEAL-GARCIA (1),                  )
10 CORA GARCIA (2)                            )
11                                            )
                      Defendants.             )
12
13       Pursuant to the joint motion of the parties and good cause appearing, IT IS
14 HEREBY ORDERED that the motion hearing/trial setting of March 12, 2021 be
15 continued to April 23, 2021 at 1:30 p.m. Defendants shall file acknowledgements of the
16 new hearing date by April 2, 2021.
17       The Court further finds excludable delay under the provisions of the Speedy Trial
18 Act, 18 U.S.C. § 3161(h)(1)(D) on the grounds of the pending motions to compel
19 discovery filed by each defendant.
20       IT IS SO ORDERED.
21 Dated: March 10, 2021
22
23
24
25
26
27
28
                                                                    20 CR 1821 JLS
